                                                

Exhibit 10.2


SECOND AMENDMENT TO THE
DISNEY SAVINGS AND INVESTMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010


WHEREAS, The Walt Disney Company (the “Company”) maintains the Disney Savings
and Investment Plan, as amended and restated effective January 1, 2010 (the
“Plan”); and


WHEREAS, Article 12 of the Plan authorizes the Committee under the Plan to make
certain Plan amendments; and


WHEREAS, the Committee has authorized one of its members to take and any all
actions deemed necessary to effectuate the drafting and execution of this
Amendment; and


WHEREAS, the Committee desires to amend the Plan to permit participation by
certain employees of the Magical Cruise Company, Limited and DCL Island
Development, Ltd., with a rate of matching contributions equal to fifty cents
per dollar contributed up to 6% of covered pay;


NOW, THEREFORE, this Second Amendment to the Plan is hereby adopted, effective
January 1, 2013, or as soon thereafter as is administratively practicable:


1.    Section 1.19(a) of the Plan is amended in its entirety to read as follows:


(a)
For an Employee who is not an ABC Employee:



(i)
Except as provided in (ii) or (iii), below, an Employee of an Employer who
receives Compensation in the form of a salary (as distinguished from hourly paid
Employees), whether or not such Employee is exempt for wage-and-hour law
purposes.



(ii)
If employed by Magical Cruise Company, Limited, the Employee must be a salaried
Employee as described in (i), a United States citizen, an officer of Magical
Cruise Company, Limited, and not eligible for additional overtime when working
over 70 hours in a week.



(iii)
If employed by DCL Island Development, Ltd., the Employee must be a salaried
Employee as described in (i) and either a United States citizen or holder of a
valid Green Card issued by U.S. Citizenship and Immigration Services (or any
successor agency).



Notwithstanding the above, an Employee described in any of the following
paragraphs shall not be a Covered Employee, except to the extent the Company
elects, by written notice, to extend Plan participation to such Employee:


(A)
an Employee who is covered by a collective bargaining agreement, unless the
applicable collective bargaining agreement specifically provides for coverage by
the Plan;



(B)
an Employee who is employed by an Employer pursuant to an oral or written
agreement that provides that the individual shall not be eligible to participate
in the Plan;



(C)
an Employee who is a “Leased Employee” (determined, for this purpose, without
regard to the requirement that services be performed for at least one year);



(D)
an Employee who is a non-resident alien with no United States source income; and



(E)
an Employee designated by an Employer as employed in a division or group, or at
a site that the Employer determined, on a nondiscriminatory basis, shall not be
eligible to participate in the Plan.







--------------------------------------------------------------------------------



2.    Section 3.02(a) of the Plan is amended in its entirety to read as follows:


(a)
Each Employer will contribute, with respect to Participants employed by it who
have met the eligibility requirements set forth in Section 3.02(b), a Matching
Contribution equal to 50% of so much of the aggregate Tax-Deferred Contributions
and Roth Contributions made on behalf of the Participant for the Plan Year as do
not exceed 4% (6% to the extent the Participant is a Covered Employee described
in Section 1.19(a)(ii) or (iii)) of the Participant’s Compensation for the Plan
Year, determined without regard to the Maximum Compensation Limitation,
disregarding, for the Plan Year in which the Participant first satisfies the
eligibility requirements, contributions made and Compensation earned before the
Participant satisfies the eligibility requirements or enrolls in the Plan, if
later; provided, however, that Matching Contributions made on behalf of a
Participant for any Plan Year shall not exceed 2% (3% to the extent the
Participant is a Covered Employee described in Section 1.19(a)(ii) or (iii)) of
the Participant’s Compensation for the Plan Year, limited by the Maximum
Compensation Limitation.



IN WITNESS WHEREOF, the undersigned has caused this Second Amendment to be
executed this 3rd day of December, 2012.




/s/ Barbara Kellams            
Barbara A. Kellams

2

